962 So. 2d 352 (2007)
Cornell GUTHRIE, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D06-2140.
District Court of Appeal of Florida, Third District.
July 11, 2007.
Cornell Guthrie, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before FLETCHER and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We grant Cornell Guthrie's petition for writ of mandamus to compel the trial court to rule on Guthrie's motion for post-conviction relief filed on or about January 11, 2005.
As we are hopeful that the lower court will comply forthwith with the issuance of the requested order, we withhold issuance of the formal writ for thirty (30) days.